April 11, 1922. The opinion of the Court was delivered by
The case contains the following statement:
"This is a suit on a note given by defendant, C.S. Breedin, to Chas. R. Moore, and alleged to have been discounted by the said Chas. R. Moore at the Bank of Anderson. Upon defendant's failure to pay same suit was instituted. At the June term of Court of Common Pleas his Honor, Judge Geo. E. Prince, directed a verdict for plaintiff for full amount asked for in the complaint. Notice of intention to appeal was duly served.
                      SYNOPSIS OF COMPLAINT
"That plaintiff is a corporation duly chartered by and under the laws of South Carolina, doing a general banking business; that on February 17, 1920, the defendant executed and delivered to Chas. R. Moore his promissory note for $1,500, due 30 days from date (setting out note), with name of Chas. R. Moore indorsed on the back thereof. The note contains the provision that, if collected by suit or placed in the hands of an attorney for collection, to pay 10 per cent. attorney's fees for collection; that before the maturity of said note and for value the said Chas. R. Moore discounted same to this plaintiff, who is the legal owner and holder thereof; that same is long *Page 41 
past due, no part of which has been paid. Prayer was for principal, interest, and attorney's fee of 10 per cent. and costs.
                       SYNOPSIS OF ANSWER
"(1) General denial; (2) denial of delivery; (3) denial of consideration; (4) failure of consideration; (5) want of consideration; (6) denial that plaintiff purchased note in open market; (7) alleged that note was made in consideration for services to be performed by Chas R. Moore in putting on a land sale for this defendant, which services were never performed; that plaintiff before it became owner of said note, if it became owner thereof, had knowledge that the services had not been performed and would not be performed; (8) that plaintiff had notice of the failure of consideration, want of consideration, nondelivery of note, or facts which would have put them upon inquiry of such matters of equity existing between the said C.S. Breedin and Chas. R. Moore, and that they cannot now be heard to say that they are purchasers for value and without notice of such equities."
At the close of the testimony the presiding Judge directed a verdict for the plaintiff. From the judgment entered on the verdict the defendant appealed.
There are two questions before us. The first is:
I. Was it error to direct a verdict for the plaintiff?
It was not. The objection to the direction of the verdict was based upon the following extract from the testimony of the appellant:
"A. I told Mr. Clinkscales that I was entering into an agreement with Chas. R. Moore, of the Southern Land Auction Company, to promote the sale of a piece of Church street property that I was interested in; that Mr. Moore wanted $1,500 for expenses, which we figured on a bit, regarding the amount, as I considered it excessive; *Page 42 
and he was to do certain things, and that I wouldn't give him the cash because I didn't know whether he would carry out his part of the contract or not; and for that reason I didn't pay him in cash, but I would give him a note to secure my word that he would be paid if he performed his part of the agreement. I believe that covers it."
It appears in the record that Mr. Clinkscales, the president of the plaintiff bank, was himself engaged in the real estate business, and the conversation was not held with Mr. Clinkscales as president of the bank. It further appears that the conversation was held before the appellant and Mr. Moore had completed their bargain. It further appears that the first note was rejected because it was not written on the forms prepared by the plaintiff bank. There is no evidence that even Mr. Clinkscales had any other notice of the completed contract between the parties than the note that was discounted. The appellant objected to the amount, and yet he did agree to the amount. He objected to payment before the work was done, and yet he did make an unconditional obligation to pay before the work was done. There is no evidence that either Mr. Clinkscales or the bank had any notice of any defect in the note, and the only thing for his Honor to do was to direct a verdict for the plaintiff.
II. The other assignment of error is as to attorney's fees.
The note provided for it, and it appears that it was alleged in the complaint. The amount of it was in the note. It may be that the plaintiff was not required to prove that 10 per cent. was reasonable, unless the amount of it had been attacked; but proof that it was reasonable was certainly not prejudicial.
   The judgment is affirmed. *Page 43
MR. JUSTICE WATTS did not participate, on account of sickness.